Me. Chief Justice Quiño Nes,
after stating the foregoing facts, delivered the opinion of the court.
The injunction applied for by Maria Moreno Eamirez against Victor Martínez y Martinez, to restrain the latter from gathering by himself, or permitting to be gathered by another under his direction or in his name, the coffee growing upon the trees of the estate, subject to the action of unlawful detainer pending between them, and from utilizing the two-thirds interest in the buildings standing on said property, which also belong to the plaintiff, for the preparation and storage of said coffee, comes fully within section 1 of the act of the Legislative Assembly of this Island, authorizing injunctions, approved March 1,1902; since from the documents filed with the record Maria Moreno Eamirez appears as the owner of the estate in question, her title thereto being recorded in the registry of property, and to vacate which estate she is prosecuting the proper action of unlawful detainer against Victor Martínez y Martinez, who occupied the property as a tenant at sufferance; and as such owner she has a perfect right to the exclusive enjoyment of the products thereof and to prevent another person from enjoying the same to the detriment of the rights of ownership allowed her by the laws, and especially by section 354 of the Civil Code in force.
Furthermore, in the conduct of this incidental issue, the provisions of sections 5 and 7 of the act of the Legislative Assembly of this Island have been complied with.
In view of the legal provisions cited, the order appealed from of September 17,1903, is affirmed, with costs against the appellant.

Affirmed..

Justices Hernández, Figueras,' MacLeary and Wolf concurred.